DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 22 August 2019.
Claims were amended by Preliminary Amendment filed 16 April 2020.
Claim 1 was cancelled.
Claims 2-21 are newly added.
Claims 2-21 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,422,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an apparatus having a processor within the apparatus for identifying the .
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-18 of U.S. Patent No. 10,422,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the steps of receiving an identification of one or more food items stored in an apparatus.  A processor identifies one or more recipes available to be prepared based on the one or more food items stored in the apparatus. 
Claims 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 10,422,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a non-transitory machine-readable storage medium having instructions that when executed by a process cause a machine to perform the method steps of Claims 10-17 of receiving an identification of one or more food items stored in an apparatus and identifying one or more recipes available to be prepared based on the one or more food items stored in the apparatus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey et al., US Patent Application Publication 2014/0006131 A1 (“Causey”).

As per Claims 2 and 10, regarding “an apparatus comprising: a processor, a memory having instructions (method steps) that when executed by the processor, cause the apparatus to: receive an identification of one or more food items stored in the apparatus; identify one or more recipes available to be prepared based on the one or more food items identified in the apparatus and causing the recipes to be displayed” Causey in at least Figs.1-3 discloses an interactive inventory system having a processor and memory.  Causey in at least paragraph 22 discloses a computer readable storage medium having instructions that performs the method steps above.

Regarding “recipes”, Causey in at least Fig.13 and paragraphs 19 and 25 discloses recommending a recipe(s) based on a food inventory and diet program.
Regarding “display of the one or recipes” Causey in at least paragraph 65 discloses sending the recommended recipe to the user’s mobile device.

As per Claims 3-4 and 11-12, which depend respectively from Claim 2 or Claim 10 regarding “wherein the instructions further cause the apparatus to determine that a remaining quantity of an individual food item of the one or more food items is sufficient to prepare the one or more recipes and the weight remaining of each individual food item” Causey in at least paragraphs 35 and 36 discloses a home inventory system having sensors ( a scale and etc.) to identify product and their respective quantities, amounts, etc. within a refrigerator 210 and/or pantry.

As per Claims 5-7 and 13-15, which depend respectively from Claim 2 or Claim 10 regarding “wherein the identification of each of the one or more items is received from a mobile device” Causey in at least paragraphs 24 and 43 discloses a mobile device, which can identify products (product images, bar codes, receipt images, ads coupons, etc.

As per Claims 8 and 16, which depend respectively from Claim 2 or Claim 10 regarding “a scanner configured to receive the identification of the one or more food items” Causey in at least paragraphs 35 and 36 discloses a refrigerator having a scanner. Causey in at least paragraph 37 discloses a pantry having a scanner.

As per Claims 9 and 17, which depend respectively from Claim 2 or Claim 10 regarding “wherein the instructions further cause the apparatus to access an inventory of items stored in a separate cabinet to verify the one or more recipes can be prepared using the one or more items and the inventory of items” Causey in at least paragraph 24 discloses a home inventory system which includes appliances and storage containers which take inventory of their contents.  Causey in at least paragraphs 35 and 36 discloses a refrigerator having a scanner. Causey in at least paragraph 37 discloses a pantry having a scanner.

As per Claims 18-21 which are a non-transitory machine-readable storage medium having instruction to perform the method steps of claim 10-17, the claims are respectfully rejected in a similar manner as Claims 2-17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687